DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 1, Para. 2 have been fully considered but they are not persuasive.  Applicant’s amendments do not overcome the cited 112 2nd paragraph rejections.  
Please see the revised grounds for rejection.

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
Processing station having a put wall (Claim 3; Specification: Para. 0053).
First and second target position in a preset area of the processing station (Claim 3).
A portable rack at an aisle entrance (Claim 10).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2) The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
Specific warehouse areas “A”, “B”, “C” for storing racks (Para. 0057).
Rack “GDHJ0101”, which is a first fixed rack in a first aisle (Para. 0067).
Aisles in the warehouse 
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Several words are missing appropriate spaces between the word and another word or punctuation.  
Para. 0050: line 13, “30.The” should be corrected.
Para. 0053: line 6, there should be a space after “correspond”.
There are several consecutive paragraphs that start with “Optionally”, which is unclear.  See for instance, Para. 0007-0029.  Are the features in these paragraphs apart of a preferred embodiment, or are these features from alternative embodiments?  It is not clear as to whether Applicant is referring to a single, same embodiment or different embodiments within these paragraphs.  Applicant needs to revise these sentences for clarity. 
Para. 0053: The first sentence beginning with “In another embodiment”, is a run-on sentence and is unclear.   
Para. 0058: The sentence beginning with “It the requested material having the SKU information”, is a run-on sentence and needs to be abbreviated for clarification.  Does Applicant mean: If the requested material having the SKU information is located in area C, the fetching task is assigned to a robot type that is assigned to perform tasks in area C.  That is, if the requested material having the SKU information is located in area C, and the racks in area C correspond to the first warehousing robot, the fetching task is assigned to the first warehousing robot.  If the requested material having the SKU information is located in a rack in area C, and the racks in area C correspond to the second warehousing robot, then the fetching task is assigned to the second warehousing robot.”?
Para. 0060: Are the first two sentences describing a particular figure in the drawings, like Fig. 2a?  If so, Applicant should mention this is the paragraph for clarity.  
Para. 0061: The sentence beginning with “For example, the warehouse only contains the first portable rack, 301”, is unclear.  The main point of this sentence is unclear.  The sentence also do not appear to point to any figures that illustrate this point.
Para. 0067: Is the rack “GDHJ0101” in a first aisle shown in the figures? 
Para. 0070: the paragraph is unclear.  The first sentence is a run-on sentence and is unclear.  The sentence beginning with “A corresponding rack or material box may be determined…” is unclear.
Para. 0072: The first sentence beginning with “In the embodiment of the present invention..” is a run-on sentence and is unclear.  
Para. 0072: In line 18 (Page 22, line 13), does Applicant mean, “queries the material box that has the material having the SKU information of the ordered material?  The sentence beginning with “After receiving a material order”, is a run-on sentence and needs revision.
Para. 0073: The sentence, “For a structural diagram of the first warehousing robot 10 provided by the embodiment of the present application, reference please made to FIG. 4.”, is unclear and needs revision.  Similar changes are required in the first sentence of Para. 0074.
Para. 0075: The sentence (there is only one) is unclear.  What do the first and second scheduling instructions have to be with improving the compatibility of the intelligent warehousing system?  The sentence needs to be revised.
Para. 0076: “Reference please made to FIG. 6, an embodiment of the present application provides a flow diagram of a material fetching method..” is unclear.
Para. 0077: The sentence, “When the material need to be fetched, the SKU information of the material on the order may be obtained, and the information may include name, model, number, style, etc. of the material to be fetched.”, is unclear and needs revision.  The sentence, “When the material needs to be added on the rack,…” is unclear.  The sentence needs to be clarified.
Para. 0079: Several lines are unclear.  Applicant should clarify that the rack or container is presently “storing” the material, and remove “for” before storing.  This is because the material is already being stored, and the storing is not some action being done in the future.  In the first sentence, does Applicant mean:  “In the preferred embodiment of the present application, a type of the rack or container storing the material, or a type of material may be determined based on the information of the material to be fetched.”?
Para. 0079: Applicant should replace, “determined” to “selected” or “chosen” or some similar term to clarify that the robot is actually being selected from amongst other robots.  Applicant should replace the term “determine” or “determining” with “selecting” or “choosing” or the like, when describing process of selecting the first or second warehousing robot based on various conditions throughout the specification and the claims for clarity.  Does Applicant mean: “A warehousing robot for material fetching may be selected based on the information. Different types racks, containers, or material types may be assigned specific types of warehousing robots. For example, the first warehousing robot may be designated to perform tasks involving materials in a fixed rack, and the second warehousing robot may be designated to perform tasks for materials in the portable rack.”?  Applicant’s use of the word “corresponding” to describe the robot is somewhat vague. 
The above are examples of unclear terms and sentences that require revision.  Applicant needs to review the entire specification to ensure that the sentences are clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to the claims several words or punctuation elements are missing a space between them.  For instance, in claim 1, lines 4 and 6, “whereinthe” should be “wherein the”, and “storea” should be “store a”.   In claim 2, line 1, “claim 1,wherein” should be “claim 1, wherein”.  In line 6, “boxstoring” should be “box storing” and  “materialor” should be “material or”.   Missing spaces between words and/or punctuation also occurs in claims 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, and 15.  All instances in the claims should be addressed.

Relative to claim 2, Applicant should insert, “and” after, “material;” and before “the at least one” in lines 4-5.  In line 6, Applicant should replace, “a” with “the” before “second” pallet.

Relative to claim 3, Applicant should insert a “,” after “robot” in line 5.

Relative to claim 5, lines 17, Applicant should replace, “according to the information” with “based on the information”.  In line 18, Applicant should replace, “according to” before “the position”, with “based on”.  for clarity.  In line 22, Applicant should remove, “to be fetched” after “material”.  
Also line 22 which recites, “to fetch the material” is unclear since the second warehousing robot moves the portable rack, and not the material.  Is Applicant referring to the second warehousing robot moving the portable rack that is holding the desired or requested material?  Applicant needs to revise the language for clarity.  This unclear language regarding the second warehousing robot being used to fetch material is used in other claims, and needs to be addressed in the other claims.

Relative to claim 6, line 10, Examiner recommends Applicant replace, “and the method comprises” with “the method further comprising:”, for clarity.

Relative to claim 7, line 8, Applicant should insert, “and” before “a corresponding relationship”, for clarity.

Relative to claim 8, is the container in line 2 being chosen for storing a fetched material, or is the system determining which container is storing a material to be fetched?  This is not clear.  In line 2, Applicant should replace, “according to” before “the information” with “based on”, for clarity.  
In line 7, Applicant should replace, “determining the first warehousing robot” with “selecting the first warehousing robot”, or “choosing the first warehousing robot” for clarity.  In this case, it appears that the robots are being selected or chosen based on the certain criteria.  There are instances in the claims where Applicant should replace, “determining” with “choosing” or “selecting” to better describe the feature.  
In line 5, the phrase, “a fourth material box stored on the at least one second portable rack, and the at least one second portable rack”, is unclear.  Is the “second portable rack” intended to be a container where the material is being stored, or is this a typo?  Also, as mentioned above, the second warehousing robot only moves the racks, and not the materials, making lines 9-10 unclear.  It appears that Applicant is referring to the second warehousing robot moving the portable rack holding the requested material.
For instance, in claim 8, does Applicant mean: 
“The method according to claim 7, further comprising:
determining, based on the information of the material to be fetched, a container that is storing the material, wherein the container is at least one of: 
the first material box stored on the at least one second fixed rack, a fourth material box stored on the at least one second portable rack, and the at least one second portable rack; the method further comprising:
selecting the first warehousing robot to fetch the material when the container is the first material box stored on the at least one second fixed rack; and 
selecting the second warehousing robot to fetch the portable rack storing the material when the container is: the fourth material box stored on the at least one second portable rack, or the at least one second portable rack.”?

Relative to claim 9, does Applicant mean: 
“wherein, the information of the material to be fetched comprises: order information of the material, and the determining the container storing the material to be fetched further comprises: 
determining where the container storing the material is located, based on the order information of the material, and the material storage association information.”? 

Relative to claim 10, several features are unclear.  For instance, “correspondingly to realize material fetching” in line 20 is unclear.  The robots in aisles and the “aisle entrance” are not clearly shown in the figures.  Also, some phrases in the claim are repeat phrases which can be removed for clarity and precision.  
Does Applicant mean: 
“The method according to claim 8, wherein, the at least one first portable rack is located at an aisle entrance, and the information of the material to be fetched comprises order information of the material; 
wherein when the container where the material to be fetched is the first material box stored on the at least one second fixed rack, the first scheduling instruction for the at least one first warehousing robot further comprises:
instructing the at least one first warehousing robot to move to the at least one second fixed rack of the combined rack where the material to be fetched is located, fetch the first material box from the at least one second fixed rack, and place the first material box on the at least one first portable rack at the aisle entrance; and
the second scheduling instruction for the at least one second warehousing robot, further comprises:
instructing the second warehousing robot to: 
move the at least one second portable rack of the combined rack where the material to be fetched is located, or move the at least one first portable rack at the aisle entrance;
the method further comprising:
determining if it is necessary to move the first portable rack at the aisle entrance to perform a task, and if it is necessary to move the at least one first portable rack at the aisle entrance, instructing the at least one second warehousing robot to move the at least one first portable rack to a designated position.”?

Relative to claim 12, in lines 8 and 11, Applicant should replace, “determining” with “selecting” or “choosing” for clarity.  Does Applicant mean: 
“The method according to claim 7, further comprising:
determining, based on the information of the material to be fetched, a type of the material, the type of the material to be fetched comprises at least one of: 
a first ordinary material, a second ordinary material, a large material, and a pendant material,
wherein the first ordinary material is stored on the at least one second fixed rack, and the second ordinary material, the large material, and the pendant material are stored on the at least one second portable rack;  
the method further comprising:
when the material to be fetched is the first ordinary material, selecting the first warehousing robot for material fetching and placing; and
when the material to be fetched is the second ordinary material, large material or pendant material, selecting the second warehousing robot to fetch the portable rack storing the requested material.”?

Relative to claim 13, Applicant should replace “determining” with “choosing” or “selecting” before “the first warehousing robot” and “the second warehousing robot” for clarity. Applicant should also replace, “according to” with “based on” in line 4.  Does Applicant mean: 
“The method according to claim 7, wherein the intelligent warehousing system further comprises at least one first fixed rack, and at least one first portable rack, the method further comprising:
determining, based on the information of the material to be fetched, a type of a rack storing the material, wherein the type of the rack comprises: 
the at least one first fixed rack, the at least one first portable rack, the at least one second fixed rack, or the at least one second portable rack;
the method further comprising:
selecting the first warehousing robot to fetch and place the material when (or if) the type of rack storing the material is the at least one first or second fixed rack; and
selecting the second warehousing robot to fetch a portable rack, when the type of the rack storing the material is the at least one first or second portable rack.”?

Relative to claim 14, several features are unclear and require revision.  Applicant should replace “according to” with “based on” in lines 4 and 6.  Does Applicant mean: 
“wherein the type of the rack storing the material to be fetched is the at least one second fixed rack, or the at least one second portable rack, and 
the information of the material to be fetched comprises order information, and 
the determining, based on the information of the material to be fetched, the type of the rack storing the material to be fetched further comprises:
querying storage association information of the material based on the order information of the material; and 
determining where the type of the rack storing the material to be fetched is located based on the storage association information of the material.”?

Relative to claim 15, several features are unclear.  Does Applicant mean:
“wherein the at least one first portable rack is located at an aisle entrance, and the information of the material to be fetched comprises order information of the material, the method further comprising:
querying a type of the material to be fetched based on the order information,
wherein the type of the material to be fetched comprises: a first ordinary material, a second ordinary material, a large material, or a pendant material; 
wherein the first ordinary material is stored on the at least one second fixed rack, and the second ordinary material, the large material, and the pendant material are stored on the at least one second portable rack;
wherein the second scheduling instruction for instructing the at least one second warehousing robot further comprises: 
instructing the at least one second warehousing robot to fetch the second portable rack when the material to be fetched is the second ordinary material, the large material, or the pendant material; and
wherein the first scheduling instruction for instructing the at least one first warehousing robot to fetch the first material box further comprises: 
instructing the at least one first warehousing robot to fetch the first material box from the at least one second fixed rack, and place the first material box to a free first portable rack at the aisle entrance when the material to be fetched is the first ordinary material;
the method further comprising:
determining if it is necessary to move the first portable rack at the aisle entrance to perform a task, and if it is necessary to move the at least one first portable rack at the aisle entrance, instructing the at least one second warehousing robot to move the at least one first portable rack from the aisle entrance to a designated position.”?

Relative to claim 17, several features are unclear.  First, since the second robot fetches racks and not materials, line 2-3 is unclear.  Does Applicant mean: 
“further comprising: determining a traveling route for the selected warehousing robot for material or rack fetching, based on the selected warehousing robot, and the material storage association information.”?

Relative to claim 18, does Applicant mean: “further comprising:
selecting, based on current positions and working states of the at least one first warehousing robot, and the at least one second warehousing robot, the warehousing robot that can perform the fetching with optimal efficiency, and has an optimal traveling route.”?

Relative to claim 20, it is not clear as to whether the claim is intended to be an independent claim or a dependent claim.  The claim is written and interpreted as a dependent claim.  The claim needs to be rewritten into proper dependent form for clarity.  
If the claim is independent, the claim should be rewritten into proper independent form.

Relative to claim 21, Applicant should insert, “and” before “the plurality of portable racks” in line 4, for clarity.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-10, 12-15, and 17-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1 and 6 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1, the prior art does not disclose: 
An intelligent warehousing system, comprising: 
a first warehousing robot; 
a second warehousing robot; 
a fixed rack;
a portable rack; 
the portable rack is configured to be located within a lower space of the fixed rack to form a combined rack; 
the first warehousing robot is configured to receive a first scheduling instruction to move to a fixed rack, fetch a material box according to the first scheduling instruction, and move the material box to a first target position; and 
the second warehousing robot is configured to receive a second scheduling instruction, move to a portable rack, and move the portable rack to a second target position according to the second scheduling instruction, as claimed.

Relative to claim 6 (as understood by the Examiner), the prior art does not disclose: A material fetching and placing method, applied to a processing terminal to be used in an intelligent warehousing system, wherein the intelligent warehousing system comprises: 
at least one first warehousing robot,
at least one second warehousing robot, 
at least one first fixed rack, 
at least one second fixed rack, 
at least one first portable rack, and 
at least one second portable rack,
the at least one second fixed rack is configured to store a first material box, and the first material box is configured to store a first material; and
the at least one second portable rack is configured to store a second material, and each of the at least one second portable rack is located within a lower space of each of the at least one second fixed rack to form a combined rack; 
the method comprising:
obtaining information of a material to be fetched; and
performing, based on the information of the material, at least one of following operations:
sending a first scheduling instruction to instruct the at least one first warehousing robot to move to the at least one second fixed rack to fetch the first material box, and move the first material box to a first target position, and
sending a second scheduling instruction to instruct the at least one second warehousing robot to move to the at least one second portable rack, and move the at least one second portable rack to a second target position, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655